DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on December 17, 2021 is acknowledged.
Claims 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021.

Claims
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al. (US 2013/0101652).
Boyd et al. disclose an oral care composition having enhanced flavor release comprising an orally acceptable carrier containing a first flavor and a multilayer film for extended or delayed flavor release, the multilayer film including at least a center layer containing a second flavor, the center layer positioned between two outer surface layers, each surface layer including a release modulating agent, the first and second flavor being the same or different. The film is adapted to adhere to an oral cavity surface and the outer surface layers may comprise a mucoadhesive polymer, e.g. carboxy polymethylene, polycarbophil or polyvinyl pyrrolidone, and a film forming polymer, e.g. hydroxypropyl methyl cellulose (HPMC). Suitable release modulating agents include HPMC and polyvinyl acetate. Each layer represents a unit dose.
	Boyd et al. anticipate the instant claims. 
.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2013/0101652).
	Boyd et al. disclose an oral care composition having enhanced flavor release comprising an orally acceptable carrier containing a first flavor and a multilayer film for extended or delayed flavor release, the multilayer film including at least a center layer containing a second flavor, the center layer positioned between two outer surface layers, each surface layer including a release modulating agent, the first and second flavor being the same or different. The film is adapted to adhere to an oral cavity surface and the outer surface layers may comprise a mucoadhesive polymer, e.g. carboxy polymethylene, polycarbophil or polyvinyl pyrrolidone, and a film forming polymer, e.g. 
	It is believed that Boyd et al. anticipate the instant claims. However, purely arguendo and for the purposes for this rejection, Boyd et al. differ from the instant claims insofar as it does not disclose the unit doses are separate.
	It is obvious to make an item separable. See MPEP 2144.04. Separating the layers of the films and storing them separately would not appear to change the function of the film. Therefor it would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have had two separate films with two different flavors absent evidence to the contrary.  

2) Claims 1-2 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US 2011/0027328) in view of Winston et al. (US 5,858,333) and Boyd et al. (US 2013/0101652).
Baig et al. disclose oral care articles that are formulated into porous films, which would meet the term “foam”. The films comprise a polymer including hydroxypropylmethylcellulose, hydroxymethylcellulose, methylcellulose and hydroxypropylcellulose, (paragraph 0027). Surfactants are used in the compositions.  The flexible porous dissolvable solid structure may comprise a plasticizing agent. The plasticizing agent include polyols, such as glycerin and sorbitol (paragraph 0055). Actives include fluoride compounds such as stannous fluoride and sodium fluoride (paragraph 0074). The compositions have a dissolution time of about 100 to 1,200 seconds (paragraph 0094). For those products which have a solubility time of less than 
Baig et al. differ from the instant claims in so far as does not disclose the layers are separate units with different flavors.  
Winston et al. disclose that it is continually desirable to provide other ways to achieve separation of reactive components to prevent premature reaction of the components. Actives that may be used in the compositions include stannous salts, zinc salts and sodium fluoride (col. 8, lines 10-30 and col. 8, line 59 to col. 9, line 10).
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have physically separated the layers of Baig et al. in order to keep reactive actives separate when reactive actives are desired for administering. 
Baig et al. in view of Winston et al. differs from the instant claims insofar as it does not disclose that the different layers have different flavors. 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used different flavors in the different unit doses of Baig et al. in view of Winston et al. motivated by the desire to provide different flavor profiles to the end user for each dose. 

3) Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, JR et al. (US 2012/0053108) in view of Winston et al. (US 5,858,333) and Boyd et al. (US 2013/0101652).
Glenn, JR. et al. disclose methods and compositions for delivering an active agent. (Abstract). The present invention relates to a method for delivering an active agent, in particular a method for delivering an active agent from a filament and/or a fiber, a nonwoven web made from filaments and/or fibers, a film made from filaments and/or fibers, and/or a film made from a nonwoven web (paragraph 0002). In one embodiment, the filaments and/or fibers and/or nonwoven web of the present invention may be converted into a film and one or more of the active agents may be delivered from the film rather than the filaments and/or fibers and/or nonwoven web upon triggering the release of one or more of the active agents from the film (paragraph 0039). Filament-forming material as used herein means a material, such as a polymer or monomers capable of producing a polymer that exhibits properties suitable for 
Glenn, JR. et al. differ from the instant claims in so far as does not disclose the layers are separate units with different flavors.  
Winston et al. disclose that it is continually desirable to provide other ways to achieve separation of reactive components to prevent premature reaction of the 
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have physically separated the layers of Glenn, JR. et al. in order to keep reactive actives separate when reactive actives are desired for administering. Further generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to have added sodium fluoride and/or a stannous salt to obtain their therapeutic effect.  
Glenn, JR. et al. in view of Winston et al. differs from the instant claims insofar as it does not disclose that the different layers have different flavors. 
Boyd discloses different and multiple flavor signals in delayed or controlled manner, change the flavor release profile, provide other signals resulting from incorporation of other ingredients and ensure customer compliance with good hygiene practices.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used different flavors to the different unit doses of Glenn, JR. et al. in view of Winston et al. motivated by the desire to provide different flavor profiles to the end user. 


Obvious -Type Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27 and 30-33 of copending Application No. 16/411,178 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a solid unit dose oral care composition wherein the unit dose comprises a polymer, a fluoride, a plasticizer and a surfactant. The instant claims differ from the copending claims insofar as the instant claims are the genus claims. However, the components that may be used in the compositions of the instant claims are further defined in the dependent claims and include the components, fluoride and abrasive, recited in the copending claims. 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, the instant claims are obvious over the copending claims absent of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612